Title: From Thomas Jefferson to James Madison, [17–18 June 1792]
From: Jefferson, Thomas
To: Madison, James



 [17–18 June 1792]

Nothing new.

Th: J.


P.S. Opening Freneau’s p[aper] this moment I see a peice against the [new?] impost duties and it mentions the insufficiency of the revenue cutters for their object. This suggests a Quere. How comes an armed force to be in existence, and under the revenue department, and not the department of war? Would it not be well to call for a separate statement of the expence of these cutters and either put them down, or turn them over to the war-office?

 